DETAILED ACTION
This office action is response to an application filed 05/06/2019, in which claim 1-28 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,285,038 ( Hammer et al.; hereinafter, “Hammer”). Although the claims at issue are not identical, they are not patentably distinct from each other.

In reference to claim 1, 
Hammer teaches a method comprising: periodically scanning an access router that serves a target user equipment (claim 1, paragraph 1 teaches this limitation
collecting an address assignment record of the target user equipment via the access router (claim 1, paragraph 2 teaches this limitation); 
passing the address assignment record to a discovery server (claim 1, paragraph 3 teaches this limitation); and 
identifying a location of the target user equipment at the discovery server based on the address assignment record of the target user equipment (claim 1, paragraph 4 teaches this limitation). 
In reference to claim 2, 
Hammer teaches wherein the network is an Internet service provider network (claim 2, paragraph 1 teaches this limitation). 
In reference to claim 3, 
Hammer teaches further comprising implementing a dynamic host configuration protocol (DHCP) by the access router and assigning an IP address of the user equipment (claim 3, paragraph 1 teaches this limitation). 
In reference to claim 4, 
Hammer teaches further comprising, at the discovery server, communicating with an access selection server at the discovery server and generating a targeting request to a target proxy (claim 4, paragraph 1 teaches this limitation). 
In reference to claim 5, 
Hammer teaches further comprising managing a life-cycle of the targeting request by the access selection server including activating and deactivating the targeting request (claim 5, paragraph 1 teaches this limitation). 
In reference to claim 6, 
Hammer teaches further comprising sending the targeting request by the target proxy to the access router that serves the target user equipment (claim 7, paragraph 1 teaches this limitation). 
In reference to claim 7, 
Hammer teaches further comprising establishing a connection by the access router to a delivery proxy (claim 8, paragraph 1 teaches this limitation).
In reference to claim 8, 
Hammer teaches further comprising replicating packets associated with the target user equipment by the delivery proxy to a packet analysis server for analyzing the packets (claim 10, paragraph 1 teaches this limitation). 
In reference to claim 9, 
Hammer teaches further comprising sending a de-provisioning request by the access selection server to the target proxy (claim 11, paragraph 1 teaches this limitation). 
In reference to claim 10, 
Hammer teaches further comprising connecting the target proxy to the access router and de-provisioning the target user equipment (claim 12, paragraph 1 teaches this limitation). 
In reference to claim 11, 
Hammer teaches, further comprising collecting one or more of user information of a user attached to the access router, connectivity information between the access router to the target proxy, and connectivity information between the access router to the delivery proxy (claim 9, paragraph 1 teaches this limitation
In reference to claim 12, 
Hammer teaches wherein the life-cycle of the targeting request comprises a series of monitoring activations and deactivation requests to a series of access routers (claim 6, paragraph 1 teaches this limitation). 
In reference to claim 13, 
Hammer teaches further comprising: receiving a request for connectivity status of the target user equipment at a metadata selection server (claim 13, paragraph 1 teaches this limitation); 
generating a data query request to the discover server (claim 13, paragraph 2 teaches this limitation); 
sending connectivity information of the target user equipment to a metadata analysis server (claim 13, paragraph 3 teaches this limitation); 
generating a response to the request for connectivity status at the metadata analysis server (claim 13, paragraph 4 teaches this limitation); and 
providing the response via the metadata selection server (claim 13, paragraph 5 teaches this limitation). 
In reference to claim 14, 
Hammer teaches wherein the response is selected from a group comprising: history of IP addresses that a target user is connected from and a list of access routers that the target user is connected to, users who are connected to the target user equipment using an IP address of the target user equipment; history of connection requests for the access router; an outage claim 14, paragraph 1 teaches this limitation). 
In reference to claim 15, 
Hammer teaches a system comprising: a user equipment (claim 15, paragraph 1 teaches this limitation); 
an access router that is configured to bind with the user equipment (claim 15, paragraph 2 teaches this limitation); 
a discovery proxy configured to periodically scan the access router and collect an address assignment record of the user equipment via the access router (claim 15, paragraph 3 teaches this limitation), 
a discovery server that is configured to receive the address assignment record from the discovery proxy and identify a location of the user equipment based on the address assignment record of the target user equipment (claim 15, paragraph 4 teaches this limitation). 
In reference to claim 16, 
Hammer teaches wherein the network is an Internet service provider network (claim 16, paragraph 1 teaches this limitation). 
In reference to claim 17, 
Hammer teaches wherein the access router implements a dynamic host configuration protocol (DHCP) and assigns an IP address of the user equipment (claim 17, paragraph 1 teaches this limitation). 


In reference to claim 18, 
Hammer teaches further comprising an access selection server and a target proxy, wherein the discovery server communicates with the access selection server to generate a targeting request to the target proxy (claim 18, paragraph 1 teaches this limitation). 
In reference to claim 19, 
Hammer teaches wherein the access selection server manages a life-cycle of the targeting request and activates and deactivates the targeting request (claim 19, paragraph 1 teaches this limitation). 
In reference to claim 20, 
Hammer teaches wherein the target proxy sends the targeting request to the access router that serves the user equipment and manages provisioning connectivity to the access router (claim 20, paragraph 1 teaches this limitation).
In reference to claim 21, 
Hammer teaches further comprises a delivery proxy, wherein at the request of the targeting request from the target proxy, the access router establishes a connection to the delivery proxy (claim 22, paragraph 1 teaches this limitation).
In reference to claim 22, 
Hammer teaches further comprise a packet analysis server, wherein the delivery proxy replicates packets associated with the user equipment to the packet analysis server, and the packet analysis server analyzes the packets (claim 23, paragraph 1 teaches this limitation). 
In reference to claim 23, 
Hammer teaches wherein the access selection server sends a de-provisioning request to the target proxy (claim 25, paragraph 1 teaches this limitation).
In reference to claim 24, 
Hammer teaches wherein the target proxy connects to the access router and de-provisions the user equipment (claim 26, paragraph 1 teaches this limitation).
In reference to claim 25, 
Hammer teaches wherein the access selection server sends a monitor request to the discovery server and receives from the discovery server one or more of user information of a user attached to the access router, connectivity information between the access router to the target proxy, and connectivity information between the access router to the delivery proxy (claim 24, paragraph 1 teaches this limitation). 
In reference to claim 26, 
Hammer teaches wherein the life-cycle of the targeting request comprises a series of monitoring activations and deactivation requests to a series of access routers (claim 20, paragraph 1 teaches this limitation). 
In reference to claim 27, 
Hammer teaches further comprising: a metadata selection server; and a metadata analysis server (claim 27, paragraph 1 teaches this limitation), 
wherein the metadata selection server receives a request for connectivity status of the target user equipment and generates a data query request to the discover server (claim 27, paragraph 2 teaches this limitation
wherein the discover server sends connectivity information of the target user equipment to the metadata analysis server (claim 27, paragraph 3 teaches this limitation),
 wherein the metadata analysis server generates a response to the request for connectivity status (claim 27, paragraph 3 teaches this limitation); and 
wherein the metadata selection server provides the response (claim 27, paragraph 4 teaches this limitation). 
In reference to claim 28, 
Hammer teaches wherein the response is selected from a group comprising: history of IP addresses that a target user is connected from and a list of access routers that the target user is connected to, users who are connected to the target user equipment using an IP address of the target user equipment; history of connection requests for the access router; an outage report to a governing agency; and connectivity periods of the target user (claim 28, paragraph 1 teaches this limitation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20140013434…………………….paragraphs 73-78.
20140247735……………………paragraphs 38.
20110314146……………………..paragraphs 66.
20090198832……………………..paragraph 45.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466